Exhibit 10.40

AMENDMENT NO. 1

TO SUBLEASE AGREEMENT

 

This Amendment No. 1 to Sublease Agreement (this “Amendment”) is executed as of
December 12, 2019, between DENBURY ONSHORE, LLC, a Delaware limited liability
company (“Denbury”), and REATA PHARMACEUTICALS, INC., a Delaware corporation
(“Subtenant”).

 

RECITALS:

 

WHEREAS, Denbury and Subtenant have entered into a Sublease Agreement dated
November 30, 2018 (the “Sublease”), pursuant to which Denbury is subleasing to
Subtenant and Subtenant is subleasing from Denbury the Subleased Premises at
5320 Legacy Drive, Plano, Texas 75024-3105; and

 

WHEREAS, Denbury and Subtenant desire to amend the Sublease to extend the Term
thereof, subject to the terms and conditions set forth in this Amendment.

 

AGREEMENTS:

 

For valuable consideration, whose receipt and sufficiency are acknowledged,
Denbury and Subtenant agree as follows:

 

1.Capitalized Terms.  All capitalized terms used in this Amendment that are not
defined herein shall have the meanings for such terms as set forth in the
Sublease.

 

2.Amendments to Lease.  The Sublease is hereby amended, effective as of the date
hereof, by deleting each reference to “April 30, 2021” in (a) Section 3.01(a) of
the Sublease, (b) the table in Section 4.02 of the Sublease, and (c) the table
in Section 4.03(a) of the Sublease, and inserting in lieu thereof a reference to
“April 30, 2022” in each instance, it being the intention of Denbury and
Subtenant to extend the initial Term of the Sublease such that it expires on
April 30, 2022, rather than on April 30, 2021.

 

3.Renewal Options.  For the avoidance of doubt, Subtenant will continue to have
the option to renew the Term of the Sublease for up to four (4) successive
3-month periods as more particularly set forth in Section 9.16 of the Sublease,
so that, if Subtenant were to exercise all four such renewal options, the
expiration of the Term would be extended to April 30, 2023.

 

4.No Further Modifications.  Except as otherwise set forth in this Amendment,
the terms and conditions of the Sublease remain unchanged and in full force and
effect.

 



--------------------------------------------------------------------------------

 

 

5.Ratification. Subtenant hereby ratifies and confirms its obligations under the
Sublease, and represents and warrants to Denbury that it has no defenses
thereto.  Additionally, Subtenant further confirms and ratifies that, as of the
date hereof and to Subtenant’s knowledge, Subtenant has no claims,
counterclaims, set-offs or defenses against Denbury arising out of the Sublease
or in any way relating thereto.  Denbury hereby ratifies and confirms its
obligations under the Sublease, and represents and warrants to Subtenant that it
has no defenses thereto.   Additionally, Denbury further confirms and ratifies
that, as of the date hereof and to Denbury’s knowledge, Denbury has no claims,
counterclaims, set-offs or defenses against Subtenant arising out of the
Sublease.

 

6.Binding Effect; Governing Law. Except as modified hereby, the Sublease shall
remain in full effect and this Amendment shall be binding upon Denbury and
Subtenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of this Amendment and the terms of the
Sublease, the terms of this Amendment shall prevail. This Amendment shall be
governed by the laws of the State of Texas.

 

7.Authority.  Subtenant represents and warrants to Denbury that Subtenant has
the full right and authority to enter into this Amendment, that each of the
persons executing this Amendment on behalf of Subtenant is authorized to do so,
and that this Amendment constitutes a valid and legally binding obligation of
Subtenant, enforceable in accordance with its terms.  Denbury represents and
warrants to Subtenant that Denbury has the full right and authority to enter
into this Amendment, that each of the persons executing this Amendment on behalf
of Denbury is authorized to do so, and this Amendment constitutes a valid and
legally binding obligation of Denbury, enforceable in accordance with its terms.

 

8.Third Party Approval.  Denbury and Subtenant warrant and represent to the
other that, to such party’s knowledge, there is no other party whose consent is
required in order for this Amendment to be effective, except Denbury Resources
Inc., as guarantor under the Master Lease, and Master Landlord.  The consent of
Guarantor is evidenced by its signature on the signature page hereto.  The
consent of Master Landlord is evidenced by its signature on the Consent of
Master Landlord attached to this Amendment.

 

9.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all of such counterparts shall
constitute one document.  To facilitate execution of this Amendment, the parties
hereto may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages.  Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SUBLEASE AGREEMENT]

Executed as of the date first written above.

 

DENBURY:

 

DENBURY ONSHORE, LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jenny Cochran

 

 

Name:

 

Jenny Cochran

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

SUBTENANT:

 

REATA PHARMACEUTICALS, INC., a

 

 

Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Warren Huff

 

 

 

 

Warren Huff, Chief Executive Officer

 

 

CONSENT OF GUARANTOR:

 

Denbury Resources Inc., a Delaware corporation,

Guarantor of Denbury’s obligations under the

Master Lease, hereby joins this Amendment for

the sole purpose of acknowledging this Amendment

and evidencing its consent thereto.

 

DENBURY RESOURCES INC.,

a Delaware corporation

 

By:

 

/s/ Jenny Cochran

Name:

 

Jenny Cochran

Title:

 

Senior Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

CONSENT OF MASTER LANDLORD

 

 

Master Landlord executes this Amendment for the sole purpose of consenting to
the amendment of the Sublease as provided in this Amendment.

 

TEXAS PLANO OFFICE, L.L.C., a Delaware

limited liability company

 

 

By:

 

Transwestern Investment Management,

L.L.C., a Delaware limited liability

company, its Managing Member

 

By:

 

/s/ Paul Garancis

Name:

 

Paul Garancis

Title:

 

Vice President

 

 

4825-5634-6269, v. 2

 